OPINION
By THE COURT
We are ip. receipt of an application for rehearing in the above entitled case. The opinion in this case was released on the 31st day of January, 1933. The application bears the file mark of March 2, 1933. Rule 13 of Rules of Practice of the Court of Appeals of Ohio provides that application for rehearing shall be made within ten days after the decision is announced. No reason is assigned for the delay in presenting the application. A motion has been filed by defendant in error to strike the application for rehearing from the files. In the situation presented there is nothing left for this court but to sustain the motion, which will be done. Inasmuch as no judgment entry has been spread upon the record no prejudice will result to plaintiff in error if it is desired to prosecute error to the Supreme Court.
HORNBECK, PJ, and KUNKLE, J, concur.
BARNES, J, not participating.